         Case 1:15-cv-09065-JPO Document 140 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN PARDOVANI,
                               Plaintiff,
                                                                   15-CV-9065 (JPO)
                     -v-
                                                                         ORDER
 CROWN BUILDING MAINTENANCE
 CO., et al.,
                    Defendant.


J. PAUL OETKEN, District Judge:

       As a result of courthouse restrictions due to the Covid-19 pandemic and the backlog of

criminal trials, the trial in this case, previously scheduled for November 8, 2021, will have to be

rescheduled to 2022. The Court will schedule a telephone conference to address scheduling.

       SO ORDERED.

Dated: September 13, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
